Black, J., dissenting: I respectfully dissent from the majority opinion wherein it holds that petitioner is not entitled to deduct as ordinary and necessary business expenses intangible drilling and development costs which it elected to deduct rather than to capitalize in the two taxable years 1941 and 1942. My views in respect to that issue were fully stated in my dissent in the F. H. E. Oil Co. case, 3 T. C. 13, and I shall not repeat them here, but simply refer to that dissenting opinion for a statement of my views. It is true that the Fifth Circuit affirmed the majority opinion in the F. H. E. Oil Co. case, but with all due respect to that court, I still think the decision was wrong.